THE COURT
(THRUSTON, Circuit Judge, absent)
said that there was no judgment against an executor or administrator, until the court has assessed the sum which the defendants ought to pay, according to the amount of assets in their hands. The docket entry is only an admission of the sum which the testator ought to have paid, if he had been living.
THE COURT quashed the scire facias, without costs, and made an order referring the original judgment to the register of wills, to ascertain the amount of assets, and the sum for which the judgment should be rendered.